PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/834,304
Filing Date: 07 Dec 2017
Appellant(s): Xu  et al.



__________________
Craig M. Drachtman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/10/2021 appealing from the Office action mailed 03/26/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
A.       Whether Claim 1 is anticipated under 35 U.S.C. § 102(a)(1) by U.S. PG. Pub. No. 2012/0112702 (“Steigerwald”).
Every ground of rejection set forth in the Office action dated 03/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


 (2) Response to Argument

Argument A. In response to appellant’s arguments on page 6 that “A.    Whether Claim 1 is anticipated under 35 U.S.C. § 102(a)(1).
  	In response to appellant’s arguments with regards to “Claim 1 is directed to a soft switching system for a DC-DC converter including a coupling circuit coupled between the first and second nodes of a buck/boost converter having a first switching circuit and a second switching circuit, where the second switching circuit is configured to control charging and discharging of the coupling circuit to allow for soft switching of the first switching circuit and second switching circuit.  At least this aspect is not disclosed, taught, or suggested by the cited reference.
 …As such, Steigerwald discloses multiple, independently-operated buck/boost converters, each having a single switching circuit. By contrast, the claimed invention concerns at least two switching circuits in the same buck/boost converter. Therefore, Steigerwald does not disclose, teach, or suggest a buck/boost converter comprising “a first switching circuit [and] a second switching circuit”, as recited in independent claim 1.”

Response A. Examiner respectfully disagree with appellant’s argument with regards to “Steigerwald does not disclose, teach, or suggest a buck/boost converter comprising
“a first switching circuit [and] a second switching circuit”. Because Steigerwald et al. disclose that a first switching circuit (Fig. 2 and [0039]; 14) coupled to the DC bus (52 and [0024]; “dc bus 52”), the first switching circuit having an upper first semiconductor switch (Fig.2: 14; 22), a lower first semiconductor switch (Fig.2: 14; 24), and a first node (Fig.2:14; between 22 and 24) interposed there between (as shown below Fig. 2); 
a second switching circuit (Fig. 2:18) coupled to the DC bus, the second switching circuit having an upper second semiconductor switch (Fig.2:18; 22), a lower second semiconductor switch (Fig. 2: 18; 24), and a second node (Fig. 2: 18; node between 22 and 24) interposed there between (as shown below Fig. 2 ).

Argument B: In response to appellant’s arguments with regards to “The Examiner asserts on page 11 of the rejection that Steigerwald “has a capacitor 40 to delay or softening the switching operation by time constant during charging and discharging of the capacitor”. This is simply not true. Steigerwald never describes contactor 40 as a capacitor, or even generally as a coupling element configured to be charged/discharged. Instead, contactor 40 merely functions to open or close depending on the mode of operation. See paragraphs [0019] and [0033]-[0034] of Steigerwald. Therefore, Steigerwald does not disclose, teach, or suggest a buck/boost converter comprising “a coupling circuit coupled between the first and second nodes, the second switching circuit configured to control charging and discharging of the coupling circuit to allow for soft switching of the first switching circuit and second switching circuit”, as recited in independent claim 1..”.

Response B: Examiner respectfully disagree with appellant’s argument with regards to “Steigerwald never describes contactor 40 as a capacitor, or even generally as a coupling element configured to be charged/discharged”. In response to appellant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which appellant relies (i.e., capacitor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner further recognizes that contactor 40 is not a capacitor but would like to point out that the claim limitation is not directed to a capacitor rather merely “a coupling circuit”. Under the broadest reasonable interpretation (BRI), Examiner treated the limitations of “a coupling circuit” as a contactor (Fig. 2:40) which control the flow of currents that charges and discharges to and from an energy storage element (i.e. inductor 20 as shown in Fig. 2, markup below for better guidance), while doing the soft switching with the circuit coupled to elements (capacitor 94 ,rectifier 102, and transformer 112) as disclosed in  para [0033] (“18 supplies the second charging voltage to bi-directional dc-to-dc voltage converter 14, which supplies the second charging voltage to first energy storage device 12 via 20 and switch 22 (which is controlled to an on state) of converter 14”) and para [0026] (“the magnetizing inductance of transformer 112 is designed to provide soft switching”) .  



    PNG
    media_image2.png
    531
    820
    media_image2.png
    Greyscale




Respectfully submitted,
      /MUHAMMAD S ISLAM/      Primary Examiner, Art Unit 2846                                                                                                                                                                                                                                                                                                                                                                                            
Conferees:

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846  

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.